ELEVENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment"), dated
January 31, 2008, by and among LASALLE BUSINESS CREDIT, LLC, a Delaware limited
liability company ("LaSalle"), with its principal office at 450 North Brand
Blvd., Suite 950, Glendale, California 91203, the financial institutions that,
from time to time, become a party to the Loan Agreement (hereinafter defined)
(such financial institutions, collectively, the "Lenders" and each individually,
a "Lender"), LaSalle as agent for the Lenders (in such capacity, the "Agent"),
and IMPCO TECHNOLOGIES, INC., a Delaware corporation, with its principal office
at 3030 South Susan Street, Santa Ana, California 92704 (the "Borrower").

A. WHEREAS, LaSalle, as a Lender and the Agent, and the Borrower are parties to
a Loan and Security Agreement dated as of July 18, 2003 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Loan Agreement"),
pursuant to which the Lenders have agreed, upon satisfaction of certain
conditions, to make Revolving Advances and other financial accommodations to the
Borrower; and

B. WHEREAS, the Borrower has requested that the Lenders and the Agent agree to
amend the Loan Agreement in certain respects, and the Agent and the Lenders are
willing to amend the Loan Agreement, all on the terms and subject to the
conditions hereinafter set forth. Capitalized terms used herein, unless
otherwise defined herein, shall have the meaning set forth in the Loan
Agreement.

NOW THEREFORE, the parties hereto agree as follows:

Recitals

. Recitals A and B above are incorporated herein as though set forth in full.



Extension of Term

. The first sentence of
Paragraph 12(a)
of the Loan Agreement is hereby deleted and replaced in its entirety by the
following:



"(a) This Agreement shall be in effect from the date hereof until March 15, 2008
(the "Term"), unless the due date of the Liabilities is accelerated pursuant to
paragraph 17 hereof, in which case this Agreement shall terminate on the date
thereafter that the Liabilities are paid in full, provided, however, that the
security interests and liens created under this Agreement and the Other
Agreements shall survive such termination until the date upon which payment and
satisfaction in full of the Liabilities shall have occurred."

Subordinated Debt Payments

. The Borrower has represented to the Agent and the Lenders that it will not
make any payments of principal to MTM until the later of March 15, 2008, or
payment in full of the Liabilities and termination of the Loan Agreement.
Alternatively, Borrower may make payments of principal to MTM so long as MTM
immediately returns the same amount of funds to Borrower as a subordinated loan
which will not be repaid in whole or in part until after payment in full of the
Liabilities and termination of the Loan Agreement. The foregoing shall be deemed
an additional representation and warranty under
Paragraph 13
of the Loan Agreement.



Revolving Loan Commitment

. The definition of "Revolving Loan Commitment" set forth in
Paragraph 1(a)
of the Loan Agreement is hereby amended and restated to read in its entirety as
follows:



"'Revolving Loan Commitment' shall mean the sum of $6,250,000."

Letter of Credit

. The availability of the Letters of Credit is hereby terminated. In that
connection,
Paragraph 3
of the Loan Agreement is hereby deleted in its entirety, and the following
parenthetical is deleted in its entirety from
Paragraph 2(b)(i)
: "provided, however, that, in any event, 100% of the aggregate face amount of
all undrawn Stand-by Letters of Credit and 50% of the aggregate face amount of
all Documentary Letters of Credit shall be reserved from the availability under
the Borrowing Base".



Amendment Fee

. In addition to all other fees and charges, Borrower agrees to pay to Agent on
the date hereof a fully-earned, non-refundable amendment fee of $10,000 (the "
Amendment Fee
").



Release

. As a material inducement to the Agent and the Lenders to enter into this
Amendment, Borrower hereby releases the Agent and each Lender, and their
respective directors, officers, employees, affiliates, representatives,
attorneys, and agents, from any and all claims, demands, debts, liabilities,
actions, and causes of action of every kind, known or unknown, and character
based upon, relating to, or arising out of the Loan Agreement and related
transactions in any way (collectively "
Claims
").



The Borrower intends the above release to cover, encompass, release, and
extinguish, inter alia, all Claims that might otherwise be reserved by
California Civil Code Section 1542 or any similar provision of New York law.
California Civil Code Section 1542 provides as follows:



"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."



Borrower acknowledges that it may hereafter discover facts different from or in
addition to those now known or believed to be true with respect to such claims,
demands, or causes of action, and agrees that this Amendment and the above
releases are and will remain effective in all respects notwithstanding any such
differences or additional facts.

Acknowledgments and Confirmations

. The Borrower, the Lenders and the Agent hereby acknowledge and confirm that,
as of the Effective Date (defined below): (i) all references in the Loan
Agreement to "this Agreement" will be deemed to refer to the Loan Agreement, as
amended by this Amendment; and (ii) all references in each of the Other
Agreements to the "Loan Agreement" will be deemed to refer to the Loan
Agreement, as amended by this Amendment.



Representations and Warranties

. The Borrower hereby represents and warrants to the Lenders and the Agent,
that:



Each of the representations and warranties set forth in Paragraph 13 of the Loan
Agreement is true in all material respects as of the date hereof, except for
changes in the ordinary course of business, that, either singly or in the
aggregate, are not materially adverse to the business or financial condition of
the Borrower or to the Collateral.

As of the date hereof, after giving effect to the terms of this Agreement, there
exists no Default or Event of Default.

The Borrower has the power to execute, deliver, and perform this Amendment and
all agreements, instruments, and documents executed in connection herewith (this
Amendment and such other agreements, instruments and documents are sometimes
hereinafter referred to collectively as the "Amendment Documents"). The Borrower
has taken all necessary action to authorize the execution, delivery, and
performance of this Amendment and the other Amendment Documents. No consent or
approval of any entity or Person (including, without limitation, any shareholder
of the Borrower), no consent or approval of any landlord or mortgagee, no waiver
of any Lien or right of distraint or other similar right, and no consent,
license, approval, authorization, or declaration of any governmental authority,
bureau, or agency is required in connection with the execution, delivery, or
performance by the Borrower, or the validity or enforcement, of this Amendment
or the other Amendment Documents.

The execution and delivery by the Borrower of this Amendment and the other
Amendment Documents and performance by it hereunder and thereunder, will not
violate any provision of law and will not conflict with or result in a breach of
any order, writ, injunction, ordinance, resolution, decree, or other similar
document or instrument of any court or governmental authority, bureau, or
agency, domestic or foreign, or the certificate of incorporation or by-laws of
the Borrower, or create (with or without the giving of notice or lapse of time,
or both) a default under or breach of any agreement, bond, note, or indenture to
which the Borrower is a party, or by which it is bound or by which any of its
properties or assets is affected (including, without limitation, the
Subordinated Debt Documents), or result in the imposition of any Lien of any
nature whatsoever upon any of the properties or assets owned by or used in
connection with the business of the Borrower, other than the Liens contemplated
by this Amendment.

This Amendment and the other Amendment Documents have been duly executed and
delivered by the Borrower and constitute the valid and legally binding
obligation of the Borrower, enforceable in accordance with their respective
terms.

Conditions to Effectiveness of Amendment and Waiver

. This Amendment is effective upon the Borrower and the Agent executing this
Amendment and delivering same to the Agent and payment of the Amendment Fee (the
"
Effective Date
").



Further Assurances

. The Borrower agrees that it will, from time to time, execute and/or deliver
all agreements, instruments, and documents and do and perform all actions and
things (all at the Borrower's sole expense) as the Agent may reasonably request
to carry out the intent and terms of this Amendment.



Miscellaneous

.



The Borrower's breach of any of its covenants contained in this Amendment will
constitute an Event of Default.

Nothing contained in this Agreement imposes an obligation on the Lenders or the
Agent to further amend the Loan Agreement or waive compliance with any other
provision.

Except as set forth in this Amendment, none of the Lenders nor the Agent waive
any breach of, or Default or Event of Default under, the Loan Agreement, nor any
right or remedy the Lenders or the Agent may have under the Loan Agreements, the
Other Agreements, or applicable law, all of which rights and remedies are
expressly reserved.

Except as specifically amended in this Amendment, the Loan Agreement and the
Other Agreements remain in full force and effect in accordance with their
respective terms.

No modification or waiver of or with respect to any provision of this Amendment
and all other agreements, instruments, and documents delivered pursuant hereto
or referred to herein, nor consent to any departure by any party hereto or
thereto from any of the terms or conditions hereof or thereof, will in any event
be effective, unless it is in writing and signed by each party hereto, and then
such waiver or consent will be effective only in the specific instance and for
the purpose for which given.

This Amendment, together with all of the other agreements, instruments, and
documents referred to herein, embodies the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and thereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.

Without in any way limiting Paragraph 14(r) of the Loan Agreement, the Borrower
shall pay all of the Lenders' and the Agent's fees, costs, and expenses incurred
in connection with this Amendment and the transactions contemplated hereby,
including without limitation, the Lenders' and the Agent's legal fees and
expenses incurred in connection with the preparation, negotiation, consummation,
and, if required, the enforcement, of this Amendment and the other Amendment
Documents.

This Amendment may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.

EACH OF THE PARTIES TO THIS AMENDMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING THAT PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AMENDMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT OF THE BORROWER, THE AGENT, OR THE LENDERS OR THAT, IN
ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP
AMONG THE BORROWER, THE AGENT, AND/OR THE LENDERS. IN NO EVENT WILL THE AGENT OR
ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

This Amendment is governed by and must be construed in accordance with the
applicable law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.

(k) The parties to this Amendment prefer that any dispute between or among them
be resolved in litigation subject to a jury trial waiver as set forth above.
Only if a pre-dispute jury trial waiver of the type provided for above is
unenforceable in litigation to resolve any dispute, claim, cause of action or
controversy under this Amendment, the Loan Agreement or any of the Other
Agreements (each, a "Cause of Action") in the venue where the Cause of Action is
being brought pursuant to the terms of this Amendment, then, upon the written
request of any party, such Cause of Action, including any and all questions of
law or fact relating thereto, shall be determined exclusively by a judicial
reference proceeding. Except as otherwise provided in this Section 12 above,
venue for any such reference proceeding shall be in the state or federal court
in the County or District where venue is appropriate under applicable law (the
"Court"). The parties shall select a single neutral referee, who shall be a
retired state or federal judge. If the parties cannot agree upon a referee
within 15 days, the Court shall appoint the referee. The referee shall report a
statement of decision to the Court. Notwithstanding the foregoing, nothing in
this paragraph shall limit the right of Agent or Lenders to exercise self-help
remedies, foreclose against collateral or obtain provisional remedies (including
without limitation, requests for temporary restraining orders, preliminary
injunctions, writs of possession, writs of attachment, appointment of a
receiver, or any orders that a court may issue to preserve the status quo, to
prevent irreparable injury or to allow a party to enforce its liens and security
interests). The parties shall bear the fees and expenses of the referee equally
unless the referee orders otherwise. The referee also shall determine all issues
relating to the applicability, interpretation, and enforceability of this
Section. The parties acknowledge that any Cause of Action determined by
reference pursuant to this Section 12(k) shall not be adjudicated by a jury.



(Signature Page Follows)

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above set forth.

LASALLE BUSINESS CREDIT, LLC,


as a Lender and as Agent



By: /s/ Gregory A. Jones
Name: Gregory A. Jones
Title: Senior Vice President

IMPCO TECHNOLOGIES, INC.,


as Borrower



By: /s/ Thomas M. Costales
Name: Thomas M. Costales
Title: Chief Financial Officer

 

 